Citation Nr: 0726731	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-36 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) has been received and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
February 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

Although the RO has determined that new and material evidence 
has been submitted to reopen the appellant's claim for 
service connection for PTSD, the Board must determine on its 
own whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Board also notes that although the rating decision on 
appeal only addressed PTSD, service connection for a major 
depressive disorder was also identified as an issue on appeal 
in the Statement of the Case.  Thereafter, the veteran's 
substantive appeal only addressed the issue of entitlement to 
service connection for PTSD.  Therefore, the Board has 
determined that the issue of entitlement to service 
connection for a major depressive disorder is not currently 
before the Board.

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional medical 
evidence without a waiver.  However, the evidence received is 
duplicative of evidence previously considered by the 
originating agency.  


FINDINGS OF FACT

1.  In an unappealed rating decision of September 2001, 
reopening of the veteran's claim for service connection for 
PTSD was denied.

2.  The evidence associated with the claims file subsequent 
to the September 2001 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the clam, 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

In an unappealed rating decision dated in September 2001, 
reopening of the veteran's claim for service connection for 
PTSD was denied because new and material evidence had not 
been submitted.  The evidence then of record included no 
competent evidence of PTSD.  The subsequently received 
evidence includes the report of a January 2003 VA 
psychological assessment and evaluation.  It shows that the 
veteran was diagnosed with chronic PTSD related to stressful 
events which occurred in service.  This report is not 
cumulative or redundant of the evidence previously of record; 
it is also relates to an unestablished fact necessary to 
substantiate the claim, i.e., that the veteran has PTSD which 
is etiologically related to service.  Moreover, this evidence 
is sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received and the claim of 
entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.


REMAND

The veteran has a VA diagnosis of PTSD related to in-service 
stressors.  While some personnel records have been obtained 
and an attempt has been made to verify the veteran's reported 
in-service stressor, the Board finds that additional 
development is required.

In this regard, the Board notes that in statements dated from 
November 1993 to January 2003, the veteran gave information 
regarding an alleged sexual assault and rape during his tour 
of duty in Vietnam as well as witnessing a friend having his 
shoulder blown off during a night-time mortar round attack in 
Da Nang and witnessing a fellow soldier being killed in a 
single vehicle jeep accident in November 1965 in Quang Ngai.  
However, these statements did not provide sufficient details 
to permit verification.  More specifically, the only evidence 
of his alleged in-service rape that the veteran was able to 
give was that it occurred in December 1965 in Vietnam and 
that the alleged perpetrator's name was "Charles."  
Furthermore, he was not able to provide the name of the 
soldier who he allegedly witnessed being injured during a 
mortar round attack in March 1966, nor was he able to provide 
the name of the soldier who was allegedly killed in a single 
vehicle accident in November 1965 in Quang Ngai.  

However, in a November 2006 statement, submitted after the RO 
last considered his claim, the veteran gave additional 
pertinent evidence related to his claimed in-service 
stressors.  This evidence was submitted without a waiver of 
RO consideration.  In a June 2007 letter, the Board informed 
the veteran of this and requested him to indicate whether he 
desired to waive his right to have this evidence initially 
considered by the originating agency.  In a letter submitted 
later in June 2007, the veteran indicated that he wanted his 
additionally submitted evidence to be considered by the 
originating agency.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Based upon the additional details 
provided in the veteran's November 2006 
statement, the RO or the AMC should 
undertake all indicated development to 
verify the stressors identified by the 
veteran.

2.  If an in-service stressor event is 
verified, the veteran should be scheduled 
for a VA psychiatric examination to 
determine whether he has PTSD (under DSM-IV 
criteria) related to the verified event(s) 
in service.  The veteran's claims folder 
must be made available to and reviewed by 
the examiner.  If PTSD is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for 
this diagnosis.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4. Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge Board of Veterans' Appeals




 Department of Veterans Affairs


